

116 HR 7635 IH: To direct the Secretary of Labor to award grants to develop, administer, and evaluate early childhood education apprenticeships, and for other purposes.
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7635IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Mr. Guthrie (for himself and Ms. Wild) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Labor to award grants to develop, administer, and evaluate early childhood education apprenticeships, and for other purposes.1.Grants for early childhood education apprenticeship programs(a)EstablishmentThe Secretary, in consultation with the Secretary of Health and Human Services and the Secretary of Education, shall award grants to States to develop, administer, and evaluate apprenticeships.(b)ApplicationA State seeking a grant under this Act shall submit an application to the Secretary for approval at such time, in such manner, and containing such information as the Secretary may require.(c)Uses of funds(1)Required usesA grant under subsection (a) shall be used for activities that develop, administer, and evaluate an apprenticeship, including—(A)equipping apprentices with specialized knowledge, skills, and competencies required to work in early childhood education;(B)increasing the number of apprentices (including apprentices that are in areas that are underserved or rural) with a recognized postsecondary credential, a certificate of completion of an apprenticeship, or a degree from an institution of higher education;(C)promoting recruitment and retention of apprentices;(D)providing a pathway to career advancement for apprentices by assisting such apprentices in completing an apprenticeship and tracking the percent of such completions, including the apprentices who—(i)attend an institution of higher education after completing an apprenticeship; and(ii)enter into employment that is unsubsidized after completing an apprenticeship;(E)supporting partnerships with institutions of higher education in the State, businesses, and other entities participating in an apprenticeship to provide for academic credit for instruction related to the apprenticeship and the application of such credit toward a degree at an institution of higher education; and(F)developing strategies to hire and retain qualified supervisors for apprentices that support such apprentices through—(i)professional development;(ii)mentorship;(iii)evaluation; and(iv)training.(2)Permitted usesIn addition to the requirements under paragraph (1), a grant under subsection (a) may be used to—(A)coordinate with the State apprenticeship agency to determine and disseminate best practices, recommended curricula, or other resources on administering effective apprenticeships for businesses, institutions of higher education, or other entities participating in an apprenticeship; and(B)establish primary indicators of performance with respect to apprentices and individuals who have completed an apprenticeship to be shared on State and national workforce registries (commonly known as Registered Apprenticeship Partners Information Data Systems), including—(i)the percentage of individuals who have completed an apprenticeship and remain employed full-time in early childhood education—(I)6 months after completing such apprenticeship; and(II)1 year after completing such apprenticeship;(ii)the median earnings of individuals who have completed an apprenticeship and are employed full-time in early childhood education within 6 months after completing such apprenticeship;(iii)the percentage of apprentices who obtain a recognized postsecondary credential, a secondary school diploma, or the recognized equivalent of such diploma while participating in an apprenticeship; and(iv)the percentage of individuals who have completed an apprenticeship and who begin or obtain a recognized postsecondary credential or degree, a secondary school diploma, or the recognized equivalent of such diploma within 1 year after completing an apprenticeship.(d)PriorityThe Secretary shall prioritize State applicants that—(1)have developed partnerships with—(A)Indian Tribes in such State; or(B)institutions of higher education that serve minority populations;(2)have a statewide credit articulation agreement in place that ensures credit transfer between participating institutions of higher education in the State and other relevant credential programs; or(3)assure that no less than 25 percent of the grant funds will be used to support apprenticeships in underserved or rural communities.(e)Grant term and limitation(1)TermThe term of a grant made under this Act shall be 3 years.(2)LimitationThe Secretary shall award no greater than 20 grants each fiscal year.(f)Cost-Sharing(1)In generalThe Federal share of the cost of any activity carried out using a grant made under this Act shall be not more than 75 percent.(2)In-kind contributionsThe non-Federal share of the total cost of any activity carried out using a grant made under this Act may be in the form of donations or in-kind contributions of goods or services fairly valued.(g)State evaluation and report to Secretary(1)Evaluation and reportNot later than 1 year after receiving a grant under this Act, and annually thereafter for the duration of the grant, a State shall submit to the Secretary a report containing an evaluation of the apprenticeships to determine which program strategies made progress toward—(A)increasing the aggregate number of apprentices; and(B)increasing the retention rates of apprentices.(2)Rule for reporting dataThe dis­ag­gre­ga­tion of data under this Act shall not be required when the number of apprentices in a category is insufficient to yield statistically reliable information or when the results would reveal personally identifiable information about an apprentice.(h)Report to CongressNot later than 5 years after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the effectiveness of each State that received a grant under this Act to develop, administer, and evaluate apprenticeships, including evaluating—(1)an increase in the number of apprentices in early childhood education;(2)an increase in the retention rates of individuals who work in early childhood education after completing an apprenticeship;(3)the career path of apprentices and individuals who have completed an apprenticeship; and(4)an increase in the number of credentials and degrees obtained by apprentices.(i)FundingTo carry out the grant program under this Act, the Secretary shall use amounts allocated under section 414(c) of the American Competitiveness and Workforce Improvement Act of 1998 (29 U.S.C. 3224a).(j)DefinitionsIn this Act:(1)ApprenticeThe term apprentice means an individual participating in a registered apprenticeship program focused on early childhood education as that term is defined under section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).(2)ApprenticeshipThe term apprenticeship means a registered apprenticeship program that trains apprentices.(3)Institution of higher educationThe term institution of higher education has the meaning given the term under section 102(a)(1) of the Higher Education Act of 1965 (20 U.S.C. 1002(a)(1)).(4)Registered apprenticeship programThe term registered apprenticeship program means an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 29 U.S.C. 50 et seq.).(5)SecretaryThe term Secretary means the Secretary of Labor.(6)StateThe term State means each of the several States, the District of Columbia, and the Commonwealth of Puerto Rico.